Case: 18-30788        Document: 00514894422          Page: 1     Date Filed: 03/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-30788                          March 29, 2019
                                    Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

               Requesting Parties - Appellants

v.

CLAIMANT ID 100284842,

               Objecting Party - Appellee




                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:18-CV-5093


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       This case concerns a claim for business economic losses arising out of the
Deepwater Horizon oil spill. 1 The Louisiana Primary Care Association, Inc.,
Claimant ID 100284842 (“LPCA”), brought an economic loss claim in April


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 This court has previously detailed the facts of the oil spill and the intricacies of the
resulting settlement agreement. See In re Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014);
In re Deepwater Horizon, 732 F.3d 326 (5th Cir. 2013).
    Case: 18-30788     Document: 00514894422      Page: 2    Date Filed: 03/29/2019



                                  No. 18-30788
2014 under the court supervised settlement program established in the
aftermath of the spill. The settlement program awarded LPCA $224,432.68 in
compensation. BP appealed, and the settlement program appeal panel
modified the award to $208,316.33. BP alleges that the claims administrator
erred in two respects: (1) by failing to properly match grant revenue with
related expenses, and (2) failing to review expenses classified as “fixed” or
“variable.” BP sought discretionary review of the award in federal district
court, which was denied. This appeal followed.
      The district court has a discretionary right to review appeal panel
decisions, “which is not a right for the parties to be granted such review.”
Holmes Motors, Inc. v. BP Exp. & Prod., Inc., 829 F.3d 313, 316 (5th Cir. 2017)
(quoting In re Deepwater Horizon, 785 F.3d at 999). We review the district
court’s denial of discretionary review for abuse of discretion. Id. at 315. We ask
“whether the decision not reviewed by the district court actually contradicted
or misapplied the Settlement Agreement, or had the clear potential to
contradict or misapply the Settlement Agreement.” Id. (quoting In re
Deepwater Horizon, 641 F. App’x 405, 409-10 (5th Cir. 2016)). But it is “wrong
to suggest that the district court must grant review of all claims that raise a
question about the proper interpretation of the Settlement Agreement.” Id. at
316. “It is not an abuse of discretion to deny a request for review that ‘involve[s]
no pressing question of how the Settlement Agreement should be interpreted
or implemented, but simply raise[s] the correctness of a discretionary
administrative decision in the facts of a single claimant’s case.’” Claimant ID
100212278 v. BP Exp. & Prod., Inc., 848 F.3d 407, 410 (5th Cir. 2017) (quoting
In re Deepwater Horizon, 641 F. App’x at 410).
      First, as to BP’s argument that the claims administrator failed to match
grant revenue with corresponding expenses, BP fails to show that the district
court abused its discretion by denying review. BP claims that LPCA improperly
                                         2
     Case: 18-30788       Document: 00514894422         Page: 3    Date Filed: 03/29/2019



                                      No. 18-30788
recorded $75,000 in special grant revenue in December 2009 and that the
claims administrator neglected to correct the error. We disagree. The claims
administrator noted and inquired about the December 2009 revenue spike.
Having done so, the administrator determined, and the appeal panel affirmed,
that the revenue and expenses were properly designated. BP does not allege
an appeal panel split on this matching issue, 2 nor does BP show that the claims
administrator misapplied the settlement agreement. Consequently, this
request for review does not raise a “pressing question of how the Settlement
Agreement should be interpreted or implemented, but simply raise[s] the
correctness of a discretionary administrative decision in the facts of a single
claimant’s case.’” Id. We therefore find no abuse of discretion in the district
court’s denying discretionary review on the revenue matching issue.
       Second, BP asserts that the claims administrator failed to determine
whether LPCA’s “variable” program expenses and “fixed” miscellaneous
expenses contained properly classified line items, and that the district court
abused its discretion in denying review. We again disagree. To calculate an
award for business economic losses under the settlement agreement, business
expenses must be classified as either “fixed” or “variable.” BP Expl. & Prod.,
Inc. v. Claimant ID 100094497, 910 F.3d 797, 799 (5th Cir. 2018) (Texas Gulf
Seafood). This classification may significantly affect the amount of money to
which a claimant is entitled. Id. As this court recently decided in Texas Gulf
Seafood, “the Settlement Agreement requires claims administrators to use



       2 We note that this Court is calendared to hear In re Deepwater Horizon, No. 17-30727
(oral argument scheduled for March 2019). In that appeal, BP disputes when claims
administrators can reallocate revenue for the purpose of “matching,” i.e., whether they may
only reallocate revenue when necessary to correct errors, or whether they may also reallocate
revenue to avoid mismatches. However, BP does not argue that the decision in that appeal
could impact this one. Furthermore, unlike that case, this appeal concerns only the
settlement administrator’s discretionary determination that revenue had been properly
matched.
                                             3
    Case: 18-30788     Document: 00514894422     Page: 4   Date Filed: 03/29/2019



                                  No. 18-30788
their independent judgment and classify expenses as ‘fixed’ or ‘variable’
according to their substantive nature, rather than rational basis review of the
claimants’ own descriptions.” Id. at 802.
      Here, BP does not argue that the category of program expenses is not
“variable,” but instead argues that the claims administrator incorrectly
deferred to LPCA’s categorization of certain line-item expenses as “variable”
program expenses. Similarly, BP does not contest that miscellaneous expenses
are not “fixed,” but instead argues that the items listed therein are not properly
considered “fixed.” Here, both the claims administrator and the appeal panel
conducted an independent review of these line items. Specifically, the appeal
panel noted: “The issues were examined under Policy 495 and the AVM
Methodology and the Settlement Agreement exhibits. No error in classification
has been shown.” While BP insists that claims administrators must “show why
[their] conclusion[s are] correct,” Texas Gulf Seafood does not require this—it
only requires claims administrators and appeal panels to “use their
independent judgment” in classifying expenses. Id. at 802. BP has not shown
that the district court abused its discretion in denying review.
      AFFIRMED.




                                        4